                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Patricia Gegner,                                      Case No. 18-cv-3364 (PJS/TNL)

             Plaintiff,
                                                        PROTECTIVE ORDER
v.

Admiral Merchants Motor Freight, Inc.,

             Defendant.


       This matter is before the Court on the parties’ Stipulation for Protective Order.

 (ECF No. 13). Based on the stipulation of the parties, and all the files, records, and

 proceedings herein, IT IS HEREBY ORDERED that pursuant to Fed. R. Civ. P. 26(c),

 confidential information shall be disclosed in the designated ways:

 1.    Definitions. As used in this Protective Order:

       (a)    “attorney” means an attorney who has appeared in this action;

       (b)    “confidential material” means information, documents, testimony, and

              other discovery from any party or third party designated pursuant to

              paragraph 2 of this Protective Order;

       (c)    to “destroy” electronically stored information means to delete from all

              databases, applications, and file systems so that the information is not

              accessible without the use of specialized tools or techniques typically used

              by a forensic expert;
     (d)   “document” means information disclosed or produced in discovery,

           including at a deposition;

     (e)   “notice” or “notify” means written notice;

     (f)   “party” or “parties” means one or more party to this action;

     (g)   “protected document” means a document protected by a privilege or the

           work-product doctrine; and

     (h)   “Written Assurance” means an executed document in the form attached as

           Exhibit A to this Protective Order.

2.   Designating Confidential Material.

     (a)   A party or non-party disclosing or producing a document may designate it

           as confidential if the party or non-party contends that it contains

           confidential or proprietary information.

     (b)   A party or non-party may designate a document as confidential by

           conspicuously marking each page with the word “confidential.”

     (c)   Deposition testimony may be designated as confidential:

           (1)    on the record at the deposition; or

           (2)    after the deposition, by promptly notifying the parties and those who

           were present at the deposition.

     (d)   If a witness is expected to testify as to confidential or proprietary

           information, a party or non-party may request that the witness’s deposition

           be taken in the presence of only those persons entitled to receive




                                        2
           confidential material, including those who have signed a Written

           Assurance.

3.   Who May Receive a Confidential Document.

     (a)   All confidential material shall be used solely for the purpose of this action,

           and no person receiving such documents shall, directly or indirectly,

           transfer, disclose, or communicate in any way the contents of confidential

           material to any person other than those specified in this paragraph. Any

           other use is prohibited.

     (b)   No person receiving a confidential material may reveal it, except to:

           (1)    the court and its staff;

           (2)    the parties’ attorney or their attorney’s partners, associates, or staff;

           (3)    a person shown on the face of the confidential document to have

                  authored or received it;

           (4)    a court reporter or videographer retained in connection with this

                  action;

           (5)    a party (subject to paragraph 3(c)) and its corporate and/or in-house

                  counsel;

           (6)    persons who give testimony or are expected to give testimony in this

                  action (subject to paragraph 3(d)); and

           (7)    outside independent persons (i.e., persons not currently or formerly

                  employed by, consulting with, or otherwise associated with any

                  party) who are retained by a party or its attorneys to provide


                                             3
                   assistance as mock jurors or focus group members or the like, or to

                   furnish technical or expert services and/or to give testimony in this

                   action.

     (c)    A party may supplement the “confidential” mark (see paragraph 2(b)) with

            the words “attorney’s eyes only,” in which case the confidential material so

            designated may not be revealed to anyone except the parties’ attorneys or

            their attorneys’ partners, associates, or staff and the court and its staff (as

            required).

     (d)    Each person appropriately designated pursuant to paragraph 3(b)(6) and (7)

            who receives confidential material shall execute a “Written Assurance” in

            the form attached as Exhibit A as a condition of receiving such material.

            However, in the event that a witness refuses to sign a Written Assurance, a

            party’s attorney may disclose confidential material to that witness during

            his/her deposition, but must designate any testimony from that witness that

            refers or relates to such confidential material as “confidential.”

4.   Serving This Protective Order on a Non-Party.               Third parties producing

     information and documents in the course of this action may also designate

     information and documents as confidential, subject to the same protections and

     constraints as any party to the action.

     (a)    A party serving a subpoena on a non-party must simultaneously serve a

            copy of this Protective Order entered by the Court and of Local Rule 5.6.




                                          4
     (b)    All information and documents produced by such third parties shall be

            treated as confidential for a period of 14 days from the date of production

            by the third party, and during that period, any party may designate

            information and documents produced by the third party as confidential

            pursuant to the terms of this Protective Order.

5.   Notice Required Before Disclosure to Certain Individuals. A party seeking to

     disclose any confidential material to any person who is known to be an employee

     or agent of, or consultant to, any competitor of the party who designated the

     confidential material must give the party asserting the designation at least 14 days’

     notice prior to the disclosure. Such notice shall provide a reasonable description

     of the person to whom disclosure is sought sufficient for the party asserting the

     designation to determine whether an objection is necessary. Any objection to such

     disclosure must be made in writing within 14 days after receipt of notice, and in

     the case of such objection, the party intending to make the disclosure shall refrain

     from doing so until the party seeking to make the disclosure obtains consent of the

     designating party or obtains an Order from the court.

6.   Correcting an Error in Designation. A party or non-party who discloses or

     produces a confidential document not designated as confidential material may

     provide written notice of the error and produce appropriately-designated

     documents or information.      Any party receiving such improperly-designated

     confidential material shall retrieve such information or documents from persons




                                         5
     not entitled to receive such confidential material and, upon receipt of the substitute

     documents, return or destroy the improperly-designated information or documents.

7.   Use of Confidential Materials in Court.

     (a)    Filing. This protective order does not authorize the filing of any document

            under seal. The sealing of entire pleadings, memoranda of law, exhibits,

            and the like is strongly discouraged. No document shall be filed under

            seal unless such document or information therein is genuinely

            confidential and/or there are compelling reasons to do so. Any party

            seeking to file a document under seal shall specifically review each

            document and the information therein to limit sealing only to the

            extent necessary. If a party files a document containing confidential

            information with the Court, it shall do so in compliance with the Electronic

            Case Filing Procedures for the District of Minnesota and Local Rule 5.6.

            Any joint motion made pursuant to Local Rule 5.6 before United States

            Magistrate Judge Tony N. Leung shall conform to Exhibit B attached

            hereto. Counsel shall provide the Court with two courtesy copies of the

            unredacted documents with the redacted information highlighted in

            yellow.

     (b)    Presentation at a hearing or trial. A party intending to present another

            party’s confidential material at a hearing or trial must promptly notify the

            other party or the non-party so that the other party or the non-party may

            seek relief from the court.


                                          6
8.   Changing the Designation of Confidential Material.

     (a)   Subject to paragraph 7, confidential material disclosed or produced by a

           party remains confidential unless the parties agree to change its designation

           or the court orders otherwise.

     (b)   Subject to paragraph 7, confidential material produced by a non-party

           remains confidential unless the non-party agrees to change its designation

           or the court orders otherwise after providing an opportunity for the non-

           party to be heard.

     (c)   Changing a designation by court order. A party who cannot obtain

           agreement to change a designation may move the court for an order

           changing the designation. If the motion affects a document produced by a

           non-party then, with respect to the motion, that non-party is entitled to the

           same notice and opportunity to be heard as a party. The party or non-party

           who designated a document as confidential must show that the designation

           satisfies Fed. R. Civ. P. 26(c).

9.   Handling Confidential Material after Termination of Litigation. Within 60

     days of the termination of this action, including any appeals, the parties shall

     either destroy or return to the opposing party all information and documents

     designated by the opposing party as confidential and all copies thereof, and shall

     destroy all extracts and/or data taken from such confidential material. Attorneys,

     however, may retain a copy of documents designated as confidential for a period

     consistent with their document retention policy. At the conclusion that period, all


                                         7
      hard copies of confidential materials shall be destroyed, and on request, the law

      firm shall provide a certification of such destruction. Counsel may retain his or her

      work product that reflects or contains confidential material, provided that such

      confidential material is not disclosed unless the disclosure is made pursuant to

      agreement of the party designating them as confidential or is authorized by court

      order.

10.   Disclosure or Production of Protected Documents.

      (a)      Notice.

               (1)   A party or non-party who discovers that it has inadvertently

                     disclosed or produced a protected document must promptly notify

                     the receiving party and describe the basis of the claim of privilege or

                     protection.   If the party or non-party provides such notice and

                     description, the privilege or protection is not waived.

               (2)   A party who discovers that it may have received an inadvertently

                     disclosed or produced protected document must promptly notify the

                     disclosing or producing party or non-party.

      (b)      Handling of Protected Document. A party who is notified or discovers that

               it may have received a protected document must comply with Fed. R. Civ.

               P. 26(b)(5)(B).

11.   Security Precautions and Data Breaches.

      (a)      Each party must make reasonable efforts to protect the confidentiality of

               any confidential document disclosed or produced to that party.


                                            8
      (b)    A party who learns of a breach of confidentiality must promptly notify the

             disclosing or producing party of the scope and nature of that breach and

             make reasonable efforts to remedy the breach.

12.   Survival of Obligations.      The obligations imposed by this Protective Order

      survive the termination of this action.

13.   Prior Orders. All prior consistent orders remain in full force and effect.

14.   Remedies. Failure to comply with any provision of this Order or any other

      prior consistent Order shall subject the non-complying party, non-

      complying counsel and/or the party such counsel represents to any and all

      appropriate remedies, sanctions and the like, including without limitation:

      assessment of costs, fines and attorneys’ fees and disbursements; waiver of

      rights to object; exclusion or limitation of witnesses, testimony, exhibits, and

      other evidence; striking of pleadings; complete or partial dismissal with

      prejudice; entry of partial default judgment; and/or any other relief that this

      Court may from time to time deem appropriate.



Date: March 4, 2019                                s/ Tony N. Leung
                                                Tony N. Leung
                                                United States Magistrate Judge

                                                Gegner v. Admiral Merchants Motor
                                                Freight, Inc.
                                                Case No. 18-cv-3364 (PJS/TNL)




                                           9
                                       EXHIBIT A

                                WRITTEN ASSURANCE

____________________________ declares that:

       I reside at ____________________________in the city of ________________ ,

county _______________ , state of ________________________ ;

       I   am     currently    employed      by     ___________________         located     at

___________________and my current job title is __________________________.

       I have read and believe I understand the terms of the Protective Order dated

_______, filed in Civil Action No. 0:18-cv-03364-PJS-TNL, pending in the United States

District Court for the District of Minnesota. I agree to comply with and be bound by the

provisions of the Protective Order. I understand that any violation of the Protective

Order may subject me to sanctions by the Court.

       I shall not divulge any material designated confidential obtained pursuant to such

Protective Order, or the contents of such material, to any person other than those

specifically authorized by the Protective Order. I shall not copy or use such documents

except for the purposes of this action and pursuant to the terms of the Protective Order.

       As soon as practical, but no later than 30 days after final termination of this action,

I shall return to the attorney from whom I have received them, any confidential material

in my possession, and all copies, excerpts, summaries, notes, digests, abstracts, and

indices relating to such material.




                                           10
       I submit myself to the jurisdiction of the United States District Court for the

District of Minnesota for the purpose of enforcing or otherwise providing relief relating

to the Protective Order.

       I declare under penalty of perjury that the foregoing is true and correct.



Executed on _______________________                  ______________________________
                  (Date)                                        (Signature)




                                           11
